Exhibit 10.1

 

AMENDED EMPLOYMENT AGREEMENT

 

 

THIS AMENDED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
April 10, 2018, by and between Catasys, Inc., a Delaware corporation
(“Employer”), and Richard A. Anderson, an individual (“Employee”).

 

RECITALS

 

A.        WHEREAS, Employer and Employee previously made and entered into an
Employment Agreement with a commencement date of April 19, 2005 (“the Employment
Agreement”).

 

B.        WHEREAS, Section 8.13 of the Employment Agreement provides that it may
be amended, modified or supplemented by a writing executed by each of the
parties.

 

C.        WHEREAS, Employer and Employee entered into an Amendment to Employment
Agreement on or about July 16, 2008 and on December 30, 2008.

 

D.        WHEREAS, Employer and Employee desire to enter into a further amended
Employment Agreement.

 

E.         WHEREAS, Employee acknowledges that this Agreement is necessary for
the protection of Employer’s investment in its business, good will, products,
methods of operation, information, and relationships with its customers and
other employees.

 

F.          WHEREAS, Employer acknowledges that Employee desires definition of
his compensation, including salary, bonus and equity incentives, and other terms
of his employment.

 

NOW, THEREFORE, in consideration thereof and of the covenants and conditions
contained herein, the parties agree as follows:

 

AGREEMENT

 

1.          TERM OF AGREEMENT

 

1.1     Initial Term. The initial term of this Agreement shall begin on the date
first set forth above, (“Commencement Date”) and shall continue until the
earlier of: (a) the date on which it is terminated pursuant to Section 5; or (b)
five (5) years following the Commencement Date (“Initial Term”). At the
conclusion of the Initial Term, and each successive term thereafter, the
Agreement shall be automatically renewed for an additional three-year term,
unless either party gives written notice of its intention to terminate the
Agreement at least nine (9) months prior to the automatic renewal date.

 

1

--------------------------------------------------------------------------------

 

 

2.          EMPLOYMENT

 

2.1     Employment of Employee. Employer agrees to continue to employ Employee
to render services on the terms set forth herein. Employee hereby accepts such
continued employment on the terms and conditions of this Agreement.

 

2.2     Position and Duties. Employee shall serve as Employer’s President &
Chief Operating Officer, reporting directly to Employer’s Chief Executive
Officer (“CEO”), and shall have the general powers, duties and responsibilities
customarily vested in that office in a corporation and such other additional
powers and duties as may be prescribed from time to time by the CEO and
Employer’s Board of Directors (“Board”).

 

2.3     Relocation or Change of Duties. Employer shall not, without Employee’s
prior written consent, require Employee to permanently relocate outside of Los
Angeles, California. If Employer relocates its principle executive office more
than thirty (30) miles from its existing location (unless closer to Employee’s
residence), and Employee elects not to relocate, such action shall be considered
a resignation with Good Reason under Section 5.4. If Employer requests and
Employee agrees to relocate. Employer will pay for reasonable and standard
relocation costs of Employee and Employee’s family, including, but not limited
to, reasonable closing-related costs incurred by Employee on the sale of
Employee’s house and purchase of a new house, temporary housing, travel and
moving expenses.

 

3.          COMPENSATION

 

3.1     Compensation. During the term of this Agreement, Employer shall pay the
amounts and provide the benefits described in this Section 3, and Employee
agrees to accept such amounts and benefits in full payment for Employee’s
services under this Agreement.

 

3.2     Base Salary. Employer shall pay to Employee a base annual salary of
$408,750.83.00 annually, payable in accordance with Employer’s standard payroll
practices, less applicable withholding. At Employer’s sole discretion.
Employee’s base salary may be increased, but not decreased. Notwithstanding the
foregoing, beginning on January 1, 2018 and annually thereafter, Employee’s
annual salary then in effect shall be increased by at least the Consumer Price
Index for Los Angeles, CA (or a reasonable proxy thereof).

 

3.3     Bonus Plan. The Board or its Compensation Committee has the authority,
in its sole discretion, to approve a bonus plan for Employee for each calendar
year providing bonus compensation with a target to be set up to fifty percent
(50%) of the Employee’s base salary, based on individual goals and Employer
performance criteria and such other terms and conditions as may be established
by the Board or its Compensation Committee. Any such bonus earned for a calender
year shall be paid in the following calendar year.

 

3.4     Equity Incentive Plan.

 

(a)     Employee shall be entitled to participate in any stock option, stock
bonus, phantom stock right, equity pool, or other such plans or arrangements,
which may exist during the term of his employment, provided that Employee’s
entitlement is not inconsistent with the terms of any such arrangement or plan.

 

2

--------------------------------------------------------------------------------

 

 

(b)     Upon the approval of the Board or its Compensation Committee, Employee
shall be granted options to purchase one million forty thousand (1,040,000)
shares of Employer’s common stock under the provisions of Employer’s 2017 Stock
Incentive Plan (the “2017 Plan”) at an exercise price of $7.50 per share, which
is expected to be not less than the fair market value of such common stock on
the date of grant. Such options shall be divided into five (5) equal tranches,
each of which shall vest only upon the satisfaction of performance targets
established by the Board and certified as having been met by its Compensation
Committee (and where applicable, its Audit Committee) for fiscal years 2018
through 2022, respectively. The performance target for vesting of the fiscal
year 2018 tranche of options will be Employer generated billings of $20 million,
as determined and confirmed by the Audit Committee of the Board. The options
shall be subject to such other terms and conditions as may be set forth in the
grant agreement for the stock options and the 2017 Plan, as determined bythe
Board and/or its Compensation Committee.

 

(c)     Employee’s previous grant of options under Employer’s 2003 Stock
Incentive Plan (the “2003 Plan”) shall continue to be outstanding and vest in
accordance with the terms of such grants. For the avoidance of doubt. Employee’s
Service (as defined in the 2003 Plan) will continue uninterrupted for so long as
Employee is a director and/or an employee, or either of the foregoing.

 

(d)     Except as otherwise set forth in the respective stock option grant
agreements, vesting of options will cease upon the termination of Employee’s
employment with Employer.

 

3.5     Fringe Benefits.

 

(a)     Employer shall provide to Employee, at Employer’s cost, all perquisites
to which other senior executives of Employer are generally entitled and such
other perquisites which are suitable to the character of Employee’s position
with Employer and adequate for the performance of his duties hereunder in
accordance with Employer’s policy.

 

(b)     Upon satisfaction of the applicable eligibility requirements. Employee
shall be provided with group medical and dental insurance through Employer’s
plans, as well as any fringe benefit plan(s) as Employer may offer from time to
time to its personnel. Employee’s spouse and any dependent children of Employee
shall be covered under Employer’s health care and dental plans at Employer’s
cost, provided that Employer’s contribution to the cost of such plans on behalf
of Employee and Employee’s spouse and dependent children shall be reduced to the
extent, if any, that may be necessary for Employer to avoid penalties under the
Patient Protection and Affordable Care Act (and any similar laws) relating to
the provision of such coverage on discriminatory terms. Employer will maintain
term life insurance for the benefit of Employee in the amount of 1 1/2 times
Employee’s annual base salary. In addition, Employee will be provided with
accidental death and disability and long-term disability insurance. Employee is
also eligible to participate in any Employer 401K plan or other similar
retirement program that Employer may maintain from time to time for its
employees generally.

 

(c)     To the extent legally permissible, Employer shall not treat such amounts
as income to Employee.

 

3

--------------------------------------------------------------------------------

 

 

3.6     Vacation Time/Paid Time Off . Employee qualifies for a Flexible Vacation
Benefit (FVB) pursuant to the Company’s vacation policy. Accordingly, Employee
shall be provided with paid time off consistent with that policy for exempt
employees. Notwithstanding the foregoing, Employee shall accrue four (4) weeks
of paid time off annually. Employee shall record all time off taken in the
appropriate Company systems. Any accrued and unused paid time off shall be paid
to Employee at the time his employment terminates.

 

3.7     Deduction from Compensation. Employer shall deduct and withhold from all
compensation payable to Employee all amounts required to be deducted or withheld
pursuant to any present or future law, ordinance, regulation, order, writ,
judgment, or decree requiring such deduction and withholding.

 

4.          REIMBURSEMENT OF EXPENSES

 

4.1     Travel and Other Expenses. Employer shall pay to or reimburse Employee
for reasonable and necessary business, travel, promotional, professional
continuing education and licensing costs (to the extent required), professional
society membership fees, seminars and similar expenditures incurred by Employee
for which Employee submits appropriate receipts in accordance with Employer’s
applicable business expense reimbursement policies in a timely manner.

 

4.2     Liability Insurance. Employer shall provide Employee with officers and
directors’ insurance and other liability insurance, consistent with usual and
reasonable business practices to cover Employee against all insurable events
related to his employment with Employer.

 

4.3     Indemnification. Promptly upon written request from Employee, Employer
shall indemnify, defend and hold harmless Employee, to the fullest extent
permitted under applicable law, for all defense costs, judgements, fines,
settlements, losses, costs or expenses (including attorney’s fees, including
fees representing Employee, and any reasonable and necessary costs related
thereto), arising out of or related to or in connection with Employee’s
activities as an agent, employee, consultant, officer or director of Employer,
or in any other capacity on behalf of or at the request of Employer. Employee
shall have the right to approve of counsel selected to represent him (such
approval not to be unreasonably withheld), and in the event a conflict of
interest arises at any time as determined by Employer. Employer shall provide
Employee with separate and independent counsel at Employer’s cost and expense
consistent with applicable law. Notwithstanding the foregoing. Employer may not
enter into any settlement, of any kind, of any claim, which requires Employee to
admit liability or responsibility or to have any order or judgment entered
against Employee without Employee’s advance written consent

 

5.          TERMINATION

 

5.1     Termination With Good Cause: Resignation Without Good Reason. Employer
may terminate Employee’s employment at any time, with or without notice or Good
Cause (as defined below). If Employer terminates Employee’s employment with Good
Cause, or if Employee resigns without Good Reason (as defined below), Employer
shall pay Employee his salary prorated through the date of termination, at the
rate in effect at the time notice of termination is given, together with any
benefits accrued through the date of termination including any unreimbursed
business expenses in accordance with Employer’s applicable business expense
reimbursement policies. Employer shall have no further obligations to Employee
under this Agreement or any other agreement.

 

4

--------------------------------------------------------------------------------

 

 

5.2     Termination Without Good Cause: Resignation with Good Reason. Employer
shall have the right to terminate Employee’s employment under this Agreement
without Good Cause at any time. Employee shall have the right to terminate his
employment with notice and Good Reason. If Employer terminates Employee’s
employment without Good Cause, or Employee resigns for Good Reason:

 

(a)     Employer shall pay Employee his salary prorated through the date of
termination, at the rate in effect at the time notice of termination is given,
together with any benefits accrued through the date of termination, including
any unreimbursed business expenses in accordance with Employer’s applicable
business expense reimbursement policies;

 

(b)     Employer shall pay Employee in a lump sum an amount equal to one (1)
year’s salary (at the rate in effect at the time of termination), plus a bonus
equal to 50% of that year’s base salary, which payment shall be made within ten
(10) business days following the date on which the Release (defined below) has
been executed, delivered and becomes irrevocable, subject to Section 8.16(b)(v)
below;

 

(c)     Should Employee elect continuation of his group medical and dental
insurance coverage pursuant to COBRA for himself and for his spouse and
dependent children, then Employer will pay its portion of the premium costs
associated with such election for a period of one (1) year after the election of
COBRA, provided that coverage will terminate sooner if Employee becomes eligible
for coverage under another employer’s plan.

 

(d)     If Employee is terminated without Good Cause or resigns for Good Reason,
Employee shall vest in forty percent (40%) of any options that would have vested
had Employee been employed for the entire fiscal year, without having to achieve
any applicable Performance Targets during the fiscal year in which such
involuntary termination or resignation occurred. Additionally, should Employer
achieve the applicable Performance Targets during the fiscal year in which such
involuntary termination without Good Cause or resignation for Good Reason
occurs, pursuant to the applicable Option Grant Notice, Employee shall continue
to vest in the remaining sixty percent (60%) of the options that would have
vested had Employee been employed for that entire fiscal year.

 

To be eligible for the compensation and equity provided for in Section 5.2(b),
(c) and (d) above. Employee must execute and not revoke a full and complete
mutual release of any and all claims in the standard form then used by Employer
(“Release”) within the time frame specified in Section 8.16(b)(v) below.
Employer shall have no further obligations to Employee under this Agreement or
any other agreement.

 

5

--------------------------------------------------------------------------------

 

 

5.3     Good Cause. For purposes of this Agreement, a termination shall be for
“Good Cause” if Employee shall:

 

(a)     Commit an act of fraud, moral turpitude or embezzlement in connection
with the performance of his duties;

 

(b)     Violate a material provision of Employer’s written Codes of Ethics as
adopted by the Board, or any applicable state or federal law or regulation;

 

(c)     Violate a material provision of the Employee Innovation, Proprietary
Information and Confidentiality Agreement and related provisions contained in
this Agreement.

 

(d)     Fail or refuse to comply with a relevant and material obligations
assumable and chargeable to an executive of his corporate rank and
responsibilities under the Sarbanes-Oxley Act and the regulations of the
Securities and Exchange Commission promulgated thereunder, or

 

(e)     Be convicted of, or enter a plea of guilty or no contest to, a felony
under state or federal law (other than a traffic violation), or a misdemeanor
offense involving dishonesty or moral turpitude.

 

5.4     Good Reason. For purposes of this Agreement, a resignation shall be with
“Good Reason” following:

 

(a)     Assignment to Employee of duties materially inconsistent with Employee’s
status as President and Chief Operating Officer of Employer, removal of Employee
as President and Chief Operating Officer of Employer, a requirement that
Employee report to anyone other than the CEO as set forth in Section 2.2, or a
substantial reduction in the nature or status of Employee’s responsibilities or
Employee’s titles. For the avoidance of doubt, the CEO’s decision, in his
discretion, to change the reporting relationship of the Chief Financial Officer
(CFO) from Employee to the CEO shall not constitute “Good Reason” within the
meaning of this subparagraph. Similarly, the CEO’s decision, in his discretion,
to establish the reporting relationship of a Chief Technology Officer (CTO) to
the CEO shall not constitute “Good Reason” within the meaning of this
subparagraph;

 

(b)     Relocation of Employer’s principle executive offices more than 30 miles
(unless closer to Employee’s residence) without Employee’s consent, except for
reasonably required travel on Employer’s business;

 

(c)     Employer’s failure to cause any acquiring or successor entity following
a Change in Control to assume Employer’s obligations under this Agreement,
unless such assumption occurs by operation of law; or

 

(d)     Material breach of any provision of this Agreement by Employer, or
failure to timely pay to Employee any amount due under Section 3 which continues
after written notice and reasonable opportunity to cure (not to exceed 10 days
after the date of notice).

 

5.5     Effects of Change in Control. If Employee is terminated without Good
Cause or resigns for Good Reason during the first twelve (12) months following a
Change in Control (as defined below), Employee shall be entitled to receive a
lump sum in an amount equal to (i) one and one-half years of salary (at the rate
in effect at the time of termination); and (ii) a bonus equal to one and
one-half times the Employee’s targeted bonus for that year, which lump sum
payment shall be made within ten (10) business days following the date on which
the Release has been executed, delivered and becomes irrevocable, such to
Section 8.16(b)(v) below. Should Employee elect continuation of his group
medical insurance coverage and dental insurance coverage for Employer and his
spouse and dependent children, pursuant to COBRA, then Employer will pay its
portion of the premium costs associated with such election for a period of up to
eighteen (18) months after Employee’s election of COBRA, provided that such
medical and dental coverage will terminate sooner if Employee becomes eligible
for coverage under another employer’s plan. To be eligible for the compensation
provided for in this Section 5.5, Employee must execute and not revoke a Release
within the time frame specified in Section 8.16.(b)(v). Employer shall have no
further obligations to Employee under this Agreement.

 

6

--------------------------------------------------------------------------------

 

 

5.6     Change in Control. For purposes of this Agreement, a “Change in Control”
shall be defined as the occurrence of any of the following events:

 

(a)      Ownership. Any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of Employer representing 50% or more of the total
voting power represented by Employer’s then outstanding voting securities
(excluding for this purpose any such voting securities held by the Employer or
its Affiliates or any employee benefit plan of Employer) pursuant to a
transaction or a series of related transactions which the Board of Directors
does not approve; or

 

(b)      Merger/Sale of Assets. (A) A merger or consolidation of Employer
whether or not approved by the Board of Directors, other than a merger or
consolidation which would result in the voting securities of Employer
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) more than 50% of the total
voting power represented by the voting securities of Employer or such surviving
entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the sale or disposition
by Employer of all or substantially all of Employer’s assets in a transaction
requiring stockholder approval.

 

(c)      “Change of Control” shall be interpreted, if applicable, in a manner,
and limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A.

 

5.7     No Change in Control. Notwithstanding the provisions of Section 5.6, the
following shall not constitute a Change in Control:

 

(a)     If the sole purpose of the transaction is to change the state of the
Employer’s incorporation or to create or eliminate a holding company that will
be owned in substantially the same proportions by the same beneficial owners as
before the transaction;

 

(b)     If Employer’s stockholders of record as constituted immediately prior to
the transaction will, immediately after the transaction (by virtue of securities
issued as a consideration for Employer’s capital stock or assets or otherwise),
hold more than 50% of the combined voting power of the surviving or acquiring
entity’s outstanding securities;

 

7

--------------------------------------------------------------------------------

 

 

(c)     An underwritten public offering of Employer’s common stock, if
Employer’s stockholders of record as constituted immediately prior to the
offering will, immediately after the offering, continue to hold more than 50% of
the combined voting power of Employer’s outstanding securities;

 

(d)     The private placement of preferred or common stock, or the issuance of
debt instruments convertible into preferred or common stock, for fair market
value as determined by the Board, provided the acquiring person does not as a
result of the transaction own more than 50% of the outstanding capital stock of
Employer, have the right to vote more than 50% of the outstanding voting stock
of Employer, or have the right to elect a majority of the Board; or

 

(e)     If Employee is a member of a group that acquires control of Employer in
an event that would otherwise be a Change in Control, such event shall not be
deemed a Change in Control and Employee shall have no right to benefits
hereunder as a result of such event; provided, however, that Employee shall not
be deemed a member of any acquiring group solely by virtue of his continued
employment or ownership of stock or stock options following a Change in Control.

 

5.8     Death or Disability. To the extent consistent with federal and state
law. Employee’s employment, salary shall terminate on his death or Disability.
“Disability” means any health condition, physical or mental, or other cause
beyond Employee’s control, that prevents him from performing his duties, even
after reasonable accommodation is made by Employer, for a period of 180
consecutive days within any 360 day period. In the event of termination due to
death or Disability, Employer shall pay Employee (or his legal representative)
his salary prorated through the date of termination, at the rate in effect at
the time of termination and should Employee (or Employee’s spouse and dependent
children, if eligible) elect continuation of the currently applicable group
medical and dental insurance coverage pursuant to COBRA, then Employer will
continue to pay its portion of the premium costs associated with such election
for a period of one (1) year after the election of COBRA. Employer shall have no
further obligations to Employee (or his legal representative) under this
Agreement, except for those created under any stock option agreements executed
prior to the effective date of termination, and any other vested rights under
the employee benefit plans and programs and the right to receive reimbursement
for business expenses (as defined in Section 4).

 

5.9     Return of Employer Property. Within fifteen (15) calendar days after the
Termination Date, Employee shall return to Employer all products, books,
records, forms, specifications, formulae, data processes, designs, papers and
writings relating to the business of Employer including without limitation,
proprietary or licensed computer programs, customer lists and customer data,
and/or copies or duplicates thereof in Employee’s possession or under Employee’s
control. Employee shall not retain any copies or duplicates of such property and
all licenses granted to him by Employer to use computer programs or software
shall be revoked on the Termination Date.

 

8

--------------------------------------------------------------------------------

 

 

6.          DUTY OF LOYALTY

 

6.1     During the term of this Agreement, Employee shall not, without the prior
written consent of Employer, engage in any activity directly competitive with
the business or welfare of Employer, whether alone, as a partner, or as an
officer, director, employee, consultant, or holder of more than 1 % of the
capital stock of any other corporation. Otherwise, Employee may make personal
investments in any other business.   

 

6.2     Subpoenas; Cooperation in Defense of Employer. If Employee, during the
term of this Agreement or thereafter, is served with any subpoena or other
compulsory judicial or administrative process calling for production of
Employer’s confidential information or if Employee is otherwise required by law
or regulations to disclose confidential information (as discussed in Section 7
below). Employee will promptly, before making any such production or disclosure,
notify Employer’s counsel and provide such information as Employer may
reasonably request to take such action as Employer deems necessary to protect
its interests. Employee agrees to cooperate reasonably with Employer, whether
during the term of this Agreement or thereafter, in the prosecution or defense
of all threatened claims or actual litigation in which Employer is or may become
a party, whether now, pending or hereafter brought, in which Employer determines
Employee has knowledge of relevant facts or issues. Employee shall be reimbursed
all of his reasonable expenses incurred in connection with the foregoing as
approved by the Board.

 

6.3     Non Disparagement. Employee shall not, directly or indirectly, either
for the benefit of Employee or any other person, during the term of this
Agreement or thereafter, make any disparaging remarks regarding Employer or its
business, customers, products or services that are reasonably likely to cause
material injury to the relationship between Employer or its affiliates and any
existing or prospective client, lessor, lessee, contractual counterpart, vendor,
supplier, customer, distributor, employee, consultant, regulator or other
business associate of Employer or its affiliates. Similarly, the Company’s Chief
Executive Officer and Chief Financial Officer shall not, directly or indirectly,
either for the benefit of the Company or any other person, during the term of
this Agreement or thereafter, make any disparaging remarks regarding Employee
that are reasonably likely to cause material injury to Employee.

 

7.          CONFIDENTIAL INFORMATION

 

7.1     Trade Secrets and Confidential Information of Employer. Employee, during
the term of this Agreement, will develop, have access to and become acquainted
with various trade secrets and confidential information which are owned by
Employer and/or its affiliates and which are regularly used in the operation of
the businesses of such entities. Employee shall not disclose such trade secrets
or confidential information, directly or indirectly, or use them in any way,
either during the term of this Agreement or at any time thereafter, except as
required in the course of his employment by Employer; provided that the
foregoing provisions shall not apply to information that is or becomes public at
any time due to no fault of Employee, or which Employee is required to disclose
in direct response to a judicial or regulatory order or process. All files,
contracts, manuals, reports, letters, forms, documents, notes, notebooks, lists,
records, documents, customer lists, vendor lists, purchase information, designs,
computer programs and similar items and information, relating to the businesses
of such entities, whether prepared by Employee or otherwise and whether now
existing or prepared at a future time, coming into his possession shall remain
the exclusive property of such entities.

 

9

--------------------------------------------------------------------------------

 

 

7.2     Confidential Data of Customers of Employer. Employee, in the course of
his duties, will have access to and become acquainted with financial,
accounting, statistical and personal data of customers of Employer and of their
affiliates. All such data is confidential and shall not be disclosed, directly
or indirectly, or used by Employee in any way, either during the term of this
Agreement (except as required in the course of employment by Employer) or at any
time thereafter; provided that the foregoing provisions shall not apply to
information that is or becomes public at any time due to no fault of Employee,
or which Employee is required to disclose in direct response to a judicial or
regulatory order or process.

 

7.3     Intellectual Properties. Employee has signed (or will sign, if such has
not occurred) Employer’s Employee Innovation, Proprietary Information and
Confidentiality Agreement (“Confidentiality Agreement”) prior to or on the
Commencement Date of this Agreement. To the extent that this Agreement provides
greater protections to Employer than the Confidentiality Agreement, the terms of
this Agreement shall govern.

 

7.4     Solicitation of Employees, Consultants and Other Parties. Employee
agrees that, during the term of this Agreement, and for a period of eighteen
(18) months immediately following the termination of his employment with
Employer for any reason, whether with or without cause, Employee shall not
either directly or indirectly solicit, induce, recruit or encourage any of
Employer’s employees or consultants to terminate their relationship with
Employer, either for himself or for any other person or entity. Further,
following termination of his employment with Employer for any reason, with or
without cause, Employee shall not utilize any company information protected
under the Confidentiality Agreement to solicit any client or customer of
Employer known to him with respect to any business, products or services that
are competitive to the products or services offered by Employer, or under
development as of the date of the termination of Employee’s employment with
Employer for any reason.

 

7.5     Injunctive Relief. Employee acknowledges that the services to be
rendered under this Agreement and the items described in this Section 7 are of a
special, unique and extraordinary character, that it would be difficult or
impossible to replace such services or to compensate Employer in money damages
for a breach of this Agreement. Accordingly, Employee agrees and consents that
if he violates any of the provisions of this Agreement, Employer, in addition to
any other rights and remedies available under this Agreement or otherwise, shall
be entitled to seek temporary and permanent injunctive relief, consistent with
Section 8.12 below.

 

7.6     Continuing Effect. The provisions of this Section 7 shall remain in
effect after the Termination Date.

 

8.          OTHER PROVISIONS

 

8.1     Cure Period. In the event that Employee or Employer breaches this
Agreement, the breaching party shall have thirty (30) days within which to cure
such breach, after receiving written notice from the other party specifying in
reasonable detail the basis for the claimed breach (“Cure Period”). No breach of
the Agreement shall be actionable if the breaching party is able to cure the
breach within the Cure Period.

 

10

--------------------------------------------------------------------------------

 

 

8.2     Compliance With Other Agreements. Employee represents and warrants to
Employer that, to his knowledge and belief, the execution, delivery and
performance of this Agreement will not conflict with or result in the violation
or breach of any term or provision of any order, judgment, injunction, contract,
agreement, commitment or other arrangement to which Employee is a party or by
which he is bound

 

8.3     Counsel. The parties acknowledge and represent that, prior to the
execution of this Agreement, they have had an opportunity to consult with their
respective counsel concerning the terms and conditions set forth herein.
Additionally, Employee represents that he has had an opportunity to receive
independent legal advice concerning the taxability of any consideration received
under this Agreement. Employee has not relied upon any advice from Employer
and/or its attorneys with respect to the taxability of any consideration
received under this Agreement. Employee further acknowledges that Employer has
not made any representations to him with respect to tax issues.

 

8.4     Legal Expenses. Within thirty (30) days after the receipt by Employer of
detailed receipts from Employee, Employee shall be entitled to reimbursement of
the reasonable attorneys’ fees incurred by him to negotiate this Agreement up to
a maximum of Ten Thousand Dollars ($10,000).

 

8.5     Nondelegable Duties. This is a contract for Employee’s personal
services. The duties of Employee under this Agreement are personal and may not
be delegated or transferred in any manner whatsoever, and shall not be subject
to involuntary alienation, assignment or transfer by Employee during his life.

 

8.6     Governing Law. The validity, construction and performance of this
Agreement shall be governed by the laws, without regard to the laws as to choice
or conflict of laws, of the State of California, except where Federal law is
indicated.

 

8.7     Venue. If any dispute arises regarding the application, interpretation
or enforcement of any provision of this Agreement, including fraud in the
inducement, such dispute shall be resolved either in federal or state court in
Los Angeles, California.

 

8.8     Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions, and this
Agreement shall be construed in al! respects as if any invalid or unenforceable
provision were omitted or limited to the minimum extent necessary for this
Agreement otherwise to remain enforceable in full force and effect.

 

8.9     Binding Effect. The provisions of this Agreement shall bind and inure to
the benefit of the parties and their respective successors and permitted
assigns.

 

8.10   Construction. Employee has participated in the negotiation of the terms
of this Agreement and has had sufficient time and opportunity to review this
Agreement, and to consult with his own counsel for purposes of reviewing,
revising and evaluating this Agreement, and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

11

--------------------------------------------------------------------------------

 

 

8.11     Notice. Any notices or communications required or permitted by this
Agreement shall be deemed sufficiently given if in writing and when delivered
personally or two business days after deposit with the United States Postal
Service as registered or certified mail, postage prepaid and addressed as
follows:

 

(a)     If to Employer, to the principal office of Employer in the State of
California, sent both to “Attention: Terren S. Peizer” and also to “Attention:
Christopher Shirley”; or

 

(b)     If to Employee, to the most recent address for Employee appearing in
Employer’s records.

 

8.12     Arbitration. Employee and Employer agree that, to the fullest extent
permitted by law, Employee and Employer will submit all disputes arising under
this Agreement or arising out of or related to Employee’s employment with or
separation from Employer, to final and binding arbitration in Los Angeles,
California before one (1) arbitrator with employment law expertise associated
with the American Arbitration Association, JAMS or other mutually agreeable
alternative dispute resolution service. Included within this provision are any
claims based on violation of local, state or federal law, such as claims for
discrimination or civil rights violations under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the California Fair Employment and Housing Act, the California
Labor Code or similar statutes. If there is a dispute as to whether an issue or
claim is arbitrable, the arbitrator will have the authority to resolve any such
dispute, including claims as to fraud in the inducement or execution, or claims
as to validity, construction, interpretation or enforceability, unless
specifically provided otherwise in this Section.

 

There will be no right or authority for any dispute to be brought, heard or
arbitrated as a class, collective, representative or private attorney general
action, or as a member in any purported class, collective, representative or
private attorney general proceeding (“Class Action Waiver”). Notwithstanding any
other provisions of this Agreement or the applicable arbitration rules, disputes
regarding the validity, enforceability or breach of the Class Action Waiver may
be resolved only by a civil court of competent jurisdiction and not by an
arbitrator. In any case in which (i) the dispute is filed as a class,
collective, representative and/or private attorney general action and, (ii) a
civil court of competent jurisdiction finds all or part of the Class Action
Waiver unenforceable, the class, collective, representative and/or private
attorney general action to that extent must be litigated in a civil court of
competent jurisdiction, but the portion of the Class Action Waiver that is
enforceable shall be enforced in arbitration. Employee will not be retaliated
against, disciplined or threatened with discipline as a result of his exercising
his rights under Section 7 of the National Labor Relations Act by the filing of
or participation in a class, collective or representative action in any forum.
However, Employer may lawfully seek enforcement of this Agreement and the Class
Action Waiver under the Federal Arbitration Act and seek dismissal of such
class, collective or representative actions or claims. The Class Action Waiver
shall be severable in any case in which the dispute is filed as an individual
action and severance is necessary to ensure that the individual action proceeds
in arbitration.

 

12

--------------------------------------------------------------------------------

 

 

Notice of the initiation of arbitration by Employee should be sent to the
attention of the Director of Human Resources at Employer’s corporate
headquarters (11150 Santa Monica Blvd., Suite 1500, Los Angeles, CA 90025), or
if by Employer, to Employee’s last known address of record. All such claims must
be officially initiated in arbitration by the date upon which such claims would
have had to be initiated in a court of law pursuant ot the applicable statute of
limitations. The arbitrator selected shall have the authority to grant Employee
or Employer or both all remedies otherwise available by law. The arbitrator will
be selected from a neutral panel pursuant to the National Rules for the
Resolution of Employment Disputes of JAMS, the American Arbitration Association,
or similar rules of any alternative dispute resolution service selected (the
“Rules”). Employee and Employer shall have the same amount of time (and no more)
to file any claim against the other Party as they would have if such a claim
were to be filed in state or federal court. In conducting the arbitration, the
arbitrator shall follow the rules of evidence of the State of California
(including, but not limited to, all applicable privileges), and the award of the
arbitrator must follow California and/or federal law, as applicable. The
arbitration will be conducted in accordance with the Rules (or the rules of any
other service selected). Notwithstanding anything to the contrary in the Rules,
however, the arbitration shall provide (i) for written discovery and depositions
adequate to give the parties access to documents and witnesses that are
essential to the dispute and (ii) for a written decision by the arbitrator that
includes the essential findings and conclusions upon which the decision is
based. The arbitrator’s award shall be enforceable in any court having
jurisdiction thereof. The Parties shall each bear their own costs and attorneys’
fees incurred in conducting the arbitration. Employee will be required to pay an
arbitration fee to initiate arbitration equal to what Employee would be charged
as a first appearance fee in court. Employer shall advance the remaining fees
and costs of the arbitrator. To the extent permissible under the law, however,
and following the arbitrator’s ruling on the matter, the arbitrator may rule
that the arbitrator’s fees and costs be distributed in an alternative manner. To
the extent that applicable law provides that a prevailing party is entitled to
recover attorneys’ fees and costs, the arbitrator shall apply the same standard
with respect to the awarding of fees and costs as would be awarded if such claim
had been asserted in state or federal court. This mutual arbitration agreement
does not prohibit or limit either Employee’s or Employer’s right to seek
equitable relief from a court, including, but not limited to, injunctive relief,
a temporary restraining order, or other interim or conservatory relief, pending
the resolution of a dispute by arbitration. The arbitrator shall have no
authority to add to or to modify the terms described in this Section, shall
apply all applicable law, and shall have no lesser and no greater remedial
authority than would a court of law resolving the same claim or controversy. The
provisions contained in this Section shall be construed as a series of separate
provisions. In the event any paragraph, section, subsection, portion or
provision of this arbitration agreement is held to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force and effect to the maximum extent possible.

 

Regardless of any other terms of this Agreement, claims may be brought before,
and remedies awarded by, an administrative agency if applicable law permits
access to such an agency notwithstanding the existence of the agreement to
arbitrate. Such administrative claims include, without limitation, claims or
charges brought before the Equal Employment Opportunity Commission, the U.S.
Department of Labor, the National Labor Relations Board or the Office of Federal
Contract Compliance Programs. Nothing in this Agreement shall be deemed to
preclude or excuse a Party from bringing an administrative claim before any
agency in order to fulfill the Party’s obligation to exhaust administrative
remedies before making a claim in arbitration.

 

13

--------------------------------------------------------------------------------

 

 

8.13     Headings. The Section and other headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

8.14     Amendment and Waiver. This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties. Either party may
in writing waive any provision of this Agreement to the extent such provision is
for the benefit of the waiving party. No waiver by either party of a breach of
any provision of this Agreement shall be construed as a waiver of any subsequent
or different breach, and no forbearance by a party to seek a remedy for
noncompliance or breach by the other party shall be construed as a waiver of any
right or remedy with respect to such noncompliance or breach.

 

8.15     Entire Agreement. This Agreement, and the Confidentiality Agreement and
Equity Incentive Plan referenced herein, are the only agreement and
understanding between the parties pertaining to the subject matter of this
Agreement, and supersedes all prior agreements, summaries of agreements,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter.

 

8.16     Internal Revenue Code Section 409A Compliance.

 

(a)     This Agreement is intended to comply with the provisions of Section 409A
of the Internal Revenue Code (“Code”), and, to the extent practicable, this
Agreement shall be interpreted and administered in a manner so that any amount
or benefit payable hereunder shall be paid or provided in a manner that is
either exempt from or compliant with the requirements of Section 409A of the
Code and applicable Internal Revenue Service guidance and Treasury Regulations
issued thereunder. Terms used in this Agreement shall have the meanings given
such terms under Section 409A of the Code if, and to the extent required, in
order to comply with Section 409A of the Code.

 

(b)     The payment schedules provided hereunder are intended to be exempt from
or to comply with the requirements of Section 409A of the Code and shall be
interpreted consistently therewith:

 

(i)      any payments under Sections 5.2 and 5.5 shall be made or shall commence
only after Employee has a “separation from service” with Employer, as defined
under Section 409A of the Code and the guidance issued thereunder.

 

(ii)     notwithstanding anything to the contrary in this Agreement, to the
extent required to avoid additional taxes and interest charged under Section
409A of the Code, if any of Employer’s stock is publicly traded and Employee is
deemed to be a “specified employee” as determined by Employer for purposes of
Section 409A(a)(2)(B) of the Code, Employee agrees that any non-qualified
deferred compensation payments due to him under this agreement in connection
with a termination of employment that would otherwise have been payable at any
time during the six (6)-month period immediately following such termination of
employment shall not be paid prior to, and shall instead be payable in a lump
sum on the first day of the seventh (7th) month following Employee’s separation
from service (or, if Employee dies during such period, within 30 days after
Employee’s death).

 

14

--------------------------------------------------------------------------------

 

 

(iii)    Each payment of termination benefits under Section 5 of this Agreement,
including, without limitation, each installment payment, shall be considered a
separate payment, as described in Treasury Regulations Section 1.409A-2(b)(2),
for purposes of Section 409A of the Code.

 

(iv)     Neither Employer nor Employee shall have the right to accelerate or
defer the delivery of any payment under this Agreement that constitutes
“nonqualified deferred compensation” subject to Section 409A of the Code, except
to the extent specifically permitted or required by Section 409A of the Code.

 

(v)     Whenever in this Agreement the provision of payments or benefits is
conditioned on Employee’s execution and non-revocation of a release of claims,
such release must be executed, and all revocation periods must have expired,
within 60 days after the date of termination of Employee’s employment; failing
which such payment or benefit shall be forfeited. If such payment or benefit
constitutes “nonqualified deferred compensation” under Section 409A of the Code,
and if such 60-day period begins in one calendar year and ends in the next
calendar year, the payment or benefit shall not be made or commence before the
second such calendar year, even if the release becomes irrevocable in the first
such calendar year. In other words, Employee is not permitted to influence the
calendar year of payment based on the timing of his signing of the release.

 

(vi)     If Employee is entitled to be paid or reimbursed for any taxable
expenses under this Agreement, and such payments or reimbursements are
includible in Employee’s federal gross taxable income, the amount of such
expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. No right of Employee to reimbursement of
expenses under Section 4 or any other Section of this Agreement shall be subject
to liquidation or exchange for another benefit.

 

(vii)   Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of Employer.

 

(viii)   Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” subject to Section 409A of the Code be
subject to offset, counterclaim or recoupment by any other amount payable to
Executive unless otherwise permitted by Section 409A of the Code.

 

15

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding the foregoing, the tax treatment of the payments and
benefits provided under this Agreement is not warranted or guaranteed. To the
extent that this Agreement or any payment or benefit hereunder shall be deemed
not to comply with Section 409A of the Code neither Employer, nor the Board, nor
any member of its Compensation Committee, nor any of their successors shall be
liable to Employee or to any other person for any taxes, interest, penalties or
other monetary amounts owed by Employee as a result of the application of
Section 409A of the Code.

 

8.17     Change in Control Tax Provision. Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution by Employer to or for the benefit of Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then, prior to the making of any
Payment to Employee, a calculation shall be made comparing (a) the net benefit
to Employee of the Payment after payment of the Excise Tax, to (b) the net
benefit to Employee if the Payment had been limited to the extent necessary to
avoid being subject to the Excise Tax. If the amount calculated under (a) above
is less than the amount calculated under (b) above, then the Payment shall be
limited to the extent necessary to avoid being subject to the Excise Tax. The
determination of whether an Excise Tax would be imposed, the amount of such
Excise Tax, and the calculation of the amounts referred to in clauses (a) and
(b) of this Section 3.8 shall be made by an independent, nationally recognized
accounting firm or compensation consulting firm selected by Employer (the
“Determination Firm”), which shall provide detailed supporting calculations. Any
determination by the Determination Firm shall be binding upon Employer and
Employee. Any Payment reduction pursuant to this Section shall be implemented in
the following order: (i) reduction of cash Payments, first reducing the last
Payments scheduled to be made, (ii) cancellation of the vesting acceleration
and/or award acceleration of equity awards that vest based on attainment of
performance measures, taking the last ones scheduled to vest (absent the
acceleration) first; (iii) cancellation of the vesting acceleration and/or award
acceleration of equity awards that vest only based on Employee’s continued
service with Employer, taking the last ones scheduled to vest (absent the
acceleration) first; and (iv) other noncash forms of benefits. In the event
there is a dispute among the parties regarding the extent to which Payments must
be reduced pursuant to this Section, such dispute shall be settled in accordance
with Section 8.10 herein; no such disputed Payment shall be made and any such
disputed Payment shall be subject to substantial risk of forfeiture, until the
dispute is settled.

 

16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

EMPLOYEE:

 

 

/s/ Richard Anderson   Richard A. Anderson  

 

 

EMPLOYER:

 

CATASYS, INC.

              By /s/ Terren Peizer     Terren S. Peizer
Chief Executive Officer

 

17